UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4652



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


KENNETH R. DEBELLOTTE,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-04-8)


Submitted:   August 25, 2005                 Decided:   August 30, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas R. Ceraso, CERASO LAW OFFICES, Greensburg, Pennsylvania, for
Appellant. Thomas E. Johnston, United States Attorney, Randolph J.
Bernard, Robert H. McWilliams, Jr., Assistant United States
Attorneys, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kenneth      R.   Debellotte    appeals   the   twenty-one-month

sentence imposed by the district court after Debellotte pled guilty

to wire fraud, in violation of 18 U.S.C.A. § 1343 (West Supp.

2005).    Debellotte contends that the district court erred by

enhancing his sentence under U.S. Sentencing Guidelines Manual

§ 2B1.1(b)(8)(B) (2003).       We affirm.

           The district court applied a two-level enhancement under

USSG § 2B1.1(b)(8)(B) on the ground that a substantial part of the

fraud scheme was committed outside the United States.              Debellotte

argues   that    the    enhancement    was    inappropriate   under    United

States v. Booker, 125 S. Ct. 738 (2005).           Excluding the two-level

enhancement under § 2B1.1(b)(8)(B) and without considering the

three-level downward adjustment for acceptance of responsibility,

see United States v. Evans, ___ F.3d ___, ___, 2005 WL 1705531, at

*1 & n.4 (4th Cir. July 22, 2005), Debellotte’s offense level would

have been 17.    With a criminal history category of I, Debellotte’s

guideline range would have been twenty-four to thirty months. USSG

Ch. 5, Pt. A (Sentencing Table).          Because Debellotte’s twenty-one

month sentence is below this range, we find that no Sixth Amendment

error    occurred.       Moreover,       Debellotte’s   challenge     to   the

applicability of the enhancement in determining his guideline range

is   without    merit    because   the    record   makes   clear    that   the

enhancement was appropriate.


                                      - 2 -
            For these reasons, we affirm Debellotte’s conviction and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                           AFFIRMED




                                - 3 -